Name: Commission Regulation (EEC) No 200/93 of 29 January 1993 repealing Regulation (EEC) No 3053/92 prolonging the second suspension of the advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 30 . 1 . 93 Official Journal of the European Communities No L 22/ 111 COMMISSION REGULATION (EEC) No 200/93 of 29 January 1993 repealing Regulation (EEC) No 3053/92 prolonging the second suspension of the advance fixing of the import levy for certain cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the first subparagraph of Article 1 5 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 3053/92 (3), as amended by Regulation (EEC) No 3152/92 (4), suspended advance fixing of the import levy for certain cereals ; whereas under present circumstances suspension of advance fixing is no longer necessary ; whereas Regula ­ tion (EEC) No 3053/92 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 3053/92 is hereby repealed. Article 2 This Regulation shall enter into force on 1 February 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 307, 23. 10. 1992, p . 47. 0 OJ No L 313, 30. 10. 1992, p. 58.